Christopher Thompson, ESQ.

THE LAW OFFICES OF CHRISTOPHER THOMPSON
33 Davison Lane East

West Islip, New York 11795

T: (631) 983-8830

F: (631) 983-8831

Attormmey for Defendant

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

X

JDP MORTGAGE LLC, Civil Action No.: 19-cv-05968(JS)(SIL)

Plaintiff, DECLARATION OF
-Against- CHRISTOPHER THOMPSON
MICHELE ANN GOSMAN,

Defendant.

x
I, Christopher Thompson, Esq., declare as follows:
1, I am a member of the Bar of this Court and the attorney for the Defendant,

MICHELE ANN GOSMAN, in the above-captioned action. I am fully familiar with the
facts set forth herein. I submit this Declaration in support of Defendants motion to
compel discovery.

2. Specifically, Plaintiffs seek an Order: To compel Plaintiff pursuant to Fed.
R. Civ. P. 37(A)(3)(B)(iv) to produce: (a) All Documents or Communications relating to,
or evidencing the office location and or locations of JDP Mortgage LLC. (b) All
Documents or Communications relating to, or evidencing the members of JDP Mortgage
LLC from its inception to the date of the response to this discovery request. (c) All
Correspondence, Documents or Communications relating to, or evidencing the purchase of
the Note and mortgage which is the subject of this action. (d) All Correspondence,

Documents or Communications relating to, or evidencing the purchase price for the Note
and mortgage which is the subject of this action. (e) All Correspondence, Documents or
Communications relating to, or evidencing the payment of the purchase price for the Note
and mortgage which is the subject of this action. (f) All Correspondence, Documents or
Communications relating to, or evidencing the servicing of the Note and mortgage which is
the subject of this action, including but not limited to the “Good Bye” and “Hello” letters
required to service such loan. (g) Any and all records of any and all communications
and/or any and all agreements, including but not limited to agreements, exchanged
between Plaintiff and predecessor in interest in any _ relating to the Note and
Mortgage issued in connection with the Premises, all as demanded pursuant to Fed. R.

Civ. P. 34, and (2) For such other and further relief as is Just and proper.

3. Defendant served Plaintiff with Defendants First Notice for Production of
Documents dated June 1, 2020 (Exhibit “A”).

4. In response Defendant received Plaintiffs Response an Objection of
Defendants Demand for Production dated July 21, 2020 (Exhibit “B”),

5. Defendant deemed Plaintiff's demand inadequate and requested of
Plaintiff's counsel whether further responses could be expected and was advised that no
further response was forthcoming in an email chain dated August 27, 2020 in a good faith
effort to resolve the discovery issue (Exhibit “C”),

6. As set forth in the Memorandum of Law attached Defendant is entitled to
the discovery requested and this Court should compel compliance with the discovery

demand.
Pursuant to 28 USC 1746(2), I declare under penalty of perjury under the laws of

the United States of America and the State of New York that the foregoing is true and

correct.
Executed in West Islip, New York on the 5" day of October 2020.

/s/___ Christopher Thompson, ESQ.
Christopher Thompson, ESQ.
